Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151436(34)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  DAVID FRANKLIN MCNEES, JR.,                                                                                         Justices
           Plaintiff-Appellant,
  v                                                                 SC: 151436
                                                                    COA: 324175
                                                                    Kent CC: 14-001837-NM
  MARY ANNA OWENS,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  29, 2015 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2016
         d0229
                                                                               Clerk